United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-1341
Issued: December 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On June 6, 2012 appellant filed a timely appeal from a January 19, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration as untimely and insufficient to establish clear evidence of error. The Board
docketed the appeal as No. 12-1341.
The Board has duly considered this matter and finds that the case is not in posture for
decision. This case has previously been before the Board. In a decision dated June 14, 2006, the
Board set aside an August 10, 2005 decision granting appellant a schedule award for a four
percent permanent impairment of each upper extremity.1 It found that neither appellant’s
physician nor an OWCP medical adviser properly applied the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001) in
determining the extent of the permanent impairment. By decision dated February 19, 2010, the

1

Docket No. 05-1920 (issued June 14, 2006). OWCP accepted that appellant sustained bilateral tendinitis of the
wrists due to factors of her federal employment. On November 28, 2001 it found that her actual earnings as a
modified flat sorting machine operator effective July 6, 1999 fairly and reasonably represented her wage-earning
capacity.

Board affirmed a March 20, 2009 decision finding that appellant had no more than a 27 percent
permanent impairment of each upper extremity.2
On November 8, 2011 appellant requested reconsideration of her case because her
“condition has not gotten any better, but worse.” She submitted an October 3, 2011 report from
Dr. Weerasak W. Lima, a Board-certified orthopedic surgeon, who provided findings on
examination, including range of motion measurements for both wrists. Dr. Lima diagnosed a
history of bilateral wrist strain and advanced arthritis of the wrists. By decision dated
January 19, 2012, OWCP denied appellant’s request for reconsideration as untimely filed and
insufficient to establish clear evidence of error.
In schedule award cases, a distinction is made between an application for an additional
schedule award and a request for reconsideration of the existing schedule award. When a
claimant is asserting that the original award was erroneous based on his or her medical condition
at that time, this is a request for reconsideration. A claimant for an additional schedule award
may be based on new exposure to employment factors or on the progression of an employmentrelated condition, without new exposure, resulting in greater permanent impairment.3
The Board finds that appellant alleged that her condition had worsened and submitted
new medical evidence regarding her current condition. The Board had repeatedly held that a
claimant may request a schedule award or increased schedule award based on evidence of a new
exposure or medical evidence showing the possible progression of an employment-related
condition resulting in permanent impairment or increased impairment.4 The Board finds,
therefore, that OWCP erroneously issued a denial of appellant’s request for reconsideration
under the clear evidence of error standard. On remand, OWCP should review and develop the
medical evidence and issue an appropriate decision regarding her request for an increased
schedule award.

2

Docket No. 09-1167 (issued February 19, 2010). In a decision dated October 3, 2006, OWCP granting appellant
schedule awards for a 27 percent permanent impairment of each upper extremity. By decision dated March 20,
2009, it denied her claim for an increased schedule award.
3

See B.K., 59 ECAB 228 (2007); Candace A. Karkoff, 56 ECAB 622 (2005).

4

See Linda T. Brown, 51 ECAB 115 (1999); Paul R. Reedy, 45 ECAB 488 (1994); see also B.K. supra note 3.
(where it was evident that the claimant was seeking a schedule award based on new and current medical evidence,
OWCP should have issued a merit decision on the schedule award claim rather than adjudicate an application for
reconsideration).

2

IT IS HEREBY ORDERED THAT the January 19, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this order of the Board.
Issued: December 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

